Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 2/21/2022.
Acknowledgment is made of applicant’s claim for priority of JP 2021-025981 filed in Japan on 2/22/21.
Claims 1-7 are pending. 
Claim Objections
Claim 5 is objected to because of the following: 
In Claim 5 – the limitation “wherein78 the light shielding wall is electrically coupled to the other source drain region” is not disclosed in the disclosure. Instead it should be “the pixel electrode is electrically coupled to the other source drain region”, as in paragraphs [0070] [0172].
Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty. 
Claim 5 is examined below under the following context: “the pixel electrode is electrically coupled to the other source drain region.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 4, 5, 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugimoto US 2021/0116766.
Claim 1: Sugimoto discloses an electro-optical device, comprising: 
(Figs. 34) a substrate 10s [0074] having a recessed portion CNT7 (contact hole) [0205]
(Fig. 3) a scanning line 3 extending along a first direction (X-direction); 
a data line 6 extending along a second direction (Y-direction)intersecting the first direction (X-direction); 
(Figs. 5, 34) a transistor 30 having a semiconductor layer 30S in which one source drain region s1, one LDD region s2, a channel region s3, another LDD region s4 [0117], and 
(Fig. 16) a first portion (horizontal portion s5) of another source drain region s5 extend along the first direction (X-direction), at a position overlapping the scanning line 3 [0090], and a second portion (vertical portion s5) of the other source drain region s5 extends along the second direction (Y-direction), at a position overlapping the data line 6 (the other source drain region s5 is bent in the ±Y direction from the ±X direction in plan view, and extends along the ±Y direction) [0118]; 
(Fig. 34) a light shielding wall 77 [0205] that is disposed along the one LDD region or the other LDD region (the other source drain region s5 is bent in the ±Y direction) and has a part disposed in the recessed portion (light shielding wall 77 is provided in recessed contact hole CNT7) [0205] of the substrate 10s.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2, 4, 5, 7: Sugimoto discloses
Claim 2: (Figs. 5, 34) the transistor has a gate electrode 30G, and an end portion (top surface) of the light shielding wall 77 on a side (upper side) opposite to the substrate 10s side  is disposed at a position farther from the substrate 10s than an end portion (top surface) of the gate electrode 30G on a side (upper side) opposite to the substrate 10s side [0236].  
Claim 4: (Fig. 34) the light shielding wall 77 [0205] is disposed overlapping a part of the scanning line 3.  
Claim 5: (Figs. 29, 31, 33, 34) pixel electrode 15 is electrically coupled to the other source drain region s5 (pixel electrode 15 is electrically coupled to the other source drain region s5 of the semiconductor layer 30S, via the first contact hole CNT 6, the first relay layer 9, the contact hole CNT 5, the second relay layer 7, and the contact hole CNT 3) [0189].
Claim 7: An electronic apparatus, comprising the electro-optical device [0002].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto US 2021/0116766 in view of Oikawa et al. US 2019/0196281.
Claim 3: Sugimoto discloses
(Fig. 5) a transistor 30 having a semiconductor layer 30S in which one source drain region s1, one LDD region s2, a channel region s3, another LDD region s4 [0117],
Oikawa et al. teach
(Fig. 7) another light shielding wall 431/432 (first light shielding wall 431 and second light shielding wall 432) [0048] provided so as to sandwich the semiconductor layer 31a with the light shielding wall 431/432, and disposed along the one LDD region, the channel region, (Sugimoto’s semiconductor layer 30S in which one source drain region s1, one LDD region s2, a channel region s3, another LDD region s4) and the other light shielding wall 431/432 [0048].  
It would have been obvious to one of ordinary skill in the art to modify Sugimoto's invention with Oikawa's structure in order to provide reduction in occurrence of optical leakage current, as taught by Oikawa [0015].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto US 2021/0116766 in view of Sugimoto US 2016/0291434 (hereinafter “Sugimoto-434”).
Claim 6:
Sugimoto-434 teach
(Fig. 4) the light shielding wall 53 is formed of a material containing aluminum (third light-shielding film 53 is made from aluminum) [0074][0100].  
It would have been obvious to one of ordinary skill in the art to modify Sugimoto's invention with Sugimoto-434's structure in order to provide wide viewing angle, as taught by Sugimoto-434 [0005].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871